Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with  traverse is acknowledged.  The Examiner agrees with applicant’s arguments and withdraws the Restriction previously set forth.  Claims 1-15 will be examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1 it is set forth, a chair unit…..on which an object is positioned.  The limitation “object”, based on the broadest reasonable interpretation can be a person, which therefore, implies that a human organism is being claimed as part of the apparatus.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is set forth a chair “movably supported” to the main body and a diagnosis part that is “movably connected” to the main body; such element are indefinite in it is unclear if it means the chair unit and the diagnosis part are supported or connected to the main body and they move by themselves but still attached to the main body or that they are detachable from the main body; the claim is unclear.
In claim 1 it is set forth “a diagnosis part” however, it is unclear as to what diagnosis is being performed in order for the term to be a “diagnosis” element.
In claim 6 it is set fort the first information “of the object is identified by the identification information of the object” however, it is unclear what element of the apparatus is performing such a step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2013/0072787, hereinafter Wallace) in view of Henderson et al. (US 6,716,167, hereinafter Henderson.)

With respect to claim 1, A medical diagnosis apparatus comprising:
a main body (see Fig. 27 below);
a table unit movably supported by the main body and on which an object is positioned (see Fig. 27, element 161, see para. 0013 “moving table”);
a diagnosis part that is movably connected to the main body and is spaced apart from the chair unit by a preset first distance in one plane (the diagnosis part has been irterpred as a display, see display 151 attached to a movable arm, Fig. 25) ;
a controller configured to generate a control signal for moving the diagnosis part according to preset information ; and a first driving device configured to generate a driving force for moving the diagnosis part according to the control signal (see para. 0033, processor for control, see para. 0103, “the support structure has a base 160 that is mounted to the table 161. The support structure is mounted to a horizontal leadscrew 162 that is driven by servomotor 163. Link 164 pivots about joint 165 and can travel along a horizontal axis. Servomotor 168 is connected to link 172 via belt 169. Also shown is servomotor 170 connected to belt 171 which is connected to link 173 via a tension tendon as shown in FIG. 25. The servomotors are positioned away from the joint and move with the link to which they are attached and may be positioned to counterbalance the display support structure. In this fashion, the weight of the servomotor reduces the amount of power needed to move the linkage. Motion along the linear axis may be controlled with force sensors that sense the users intended motion and send commands to the servomotor accordingly. Alternatively, motion may be controlled with a joystick or other user input. Additionally, the leadscrew and motor combination may be used to compensate for table motion in the same direction, keeping the display positioned where the physician is standing even thought the table is moved to reposition the patient. Another embodiment replaces the leadscrew and servomotor with a simple linear bearing. Of course, it can be easily imagined by anyone skilled in the art that linear motors, belts or other methods to motorize a linear actuator may replace the leadscrew and servomotor..”

    PNG
    media_image1.png
    451
    524
    media_image1.png
    Greyscale


However, although Wallace discloses a table for supporting a patient, it fails to explicitly disclose to being a chair.
Henderson discloses a medical diagnostic ultrasound imaging chair for patient support. (see Fig. 1, col. 2, lines 34-67).
IT would have been obvious to one skilled in the art before the effective filling date to substitute a table for a chair as disclosed in Henderson because doing so will allow for a seating position which would provide a resting preference by a patient.

With respect to claim 2, Wallace in view of Henderson disclose the medical diagnosis apparatus of claim 1, wherein the chair unit and the diagnosis part are spaced apart from each other by a preset first height along a direction perpendicular to the one plane (see para. 0032)

With respect to claim 3, Wallace in view of Henderson disclose the medical diagnosis apparatus of claim 2, further comprising:
a first sensor configured to detect a position of the diagnosis part, which varies depending on the driving force generated by the first driving device (see para .0016); and
a first limit switch configured to stop the first driving device as the diagnosis part and the chair unit are arranged adjacent to each other with a distance or height therebetween that is less than or equal to the preset first distance or the preset first height (see para. 0032).

With respect to claim 4, Wallace in view of Henderson disclose the medical diagnosis apparatus of claim 1, wherein the first distance that is a distance between a center line in a longitudinal direction of the chair unit and a center line of the diagnosis part extending in a direction parallel to the center line is in a range of 40 cm to 90 cm, it should be noted that although Wallace in view of Henderson does not explicitly disclose the specific range of 40cm to 90c, it does discloses for the user to adjust the scale of the spatial relationship through a particular distance (see para. 0032) therefore, in the absence of any showing of criticality or unexpected results as to the specific distance, it would have been obvious to one skilled in the art to set forth at the specific range in order to scale the distance as required and as needed by the user.

With respect to claim 5, Wallace in view of Henderson disclose the medical diagnosis apparatus of claim 2, wherein the chair unit comprises an upper body support, a seat, and a leg rest sequentially arranged in one direction and connected to one another, (see para.0032) and
wherein the first height between the seat and a lower end of the diagnosis part is in a range of 50 cm to 70 cm, it should be noted that although Wallace in view of Henderson does not explicitly disclose the specific range of 50cm to 70cm, it does discloses for the user to adjust the scale of the spatial relationship through a particular distance (see para. 0032) therefore, in the absence of any showing of criticality or unexpected results as to the specific distance, it would have been obvious to one skilled in the art to set forth at the specific range in order to scale the distance as required and as needed by the user.
  .

With respect to claim 6, Wallace in view of Henderson disclose the medical diagnosis apparatus of claim 1, wherein the preset information comprises first body information of the object (see para. 0087), the medical diagnosis apparatus further comprising:
a storage storing the first body information of the object (see para. 0087); and
an input interface configured to input identification information of the object,
wherein the first body information of the object is identified by the identification information of the object, and the identification information of the object is at least one of name information of the object, fingerprint information of the object, face information of the object, and an identification code corresponding to the object (see para. 0087).


With respect to claim 8, Wallace in view of Henderson disclose the medical diagnosis apparatus of claim 1, further comprising a first connector that connects the diagnosis part to the main body and is configured such that the diagnosis part is movable with respect to the main body, (see Fig. 25) wherein the first connector comprises:
a first engaging member rotatably coupled to the main body (Fig. 25, element 147);
a first arm that extends in one direction and is hinged with the first engaging member (Fig. 25, element 156),
a second engaging member rotatably coupled to the first arm (Fig. 25, element 150);
a second arm that extends in one direction and is hinged with the second engaging member (Fig. 25, element 152), and
a connection member having one end coupled to the diagnosis part and the other end hinged to the second arm (Fig. 25, element 154).

With respect to claim 9, Wallace in view of Henderson disclose the medical diagnosis apparatus of claim 3, wherein the first driving device is a traction motor (see para. 0103), and the first sensor comprises an encoder (para. 0025) configured to detect a driving state of the traction motor (para. 103).

With respect to claims 10-15, Wallace in view of Henderson disclose the medical diagnosis apparatus having an ultrasound diagnosis device comprising an ultrasound probe and a probe holder that is movable (see Fig. 17,  para. 0093 “FIG. 17 is a diagram of the same system shown in FIG. 14 with the addition of an ultrasound live image source. The ultrasound support arm 85 is a servo-actuated four-bar linkage system with a mechanical remote center about the contact point between the ultrasound probe 84 and the patient. As the user changes the position of the display, the system calculates an appropriate change in the viewing angle of the ultrasound probe and commands the support arm for the ultrasound probe to reposition so that the ultrasound viewing angle and the display position are substantially co-aligned”.

Furthermore, Wallace discloses for the user to adjust the scale of the spatial relationship through a particular distance (see para. 0032) therefore, it would have been obvious to one skilled in the art to further provide movement and distance control to the ultrasound diagnostic device as the display device has because doing so will allow for both devices located in movable arms to be control by the user during the diagnostic procedure.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 2013/0072787, hereinafter Wallace) in view of Henderson et al. (US 6,716,167, hereinafter Henderson), as applied to claim 6 and in further view of Heil et al. (US 2011/0071414, hereinafter Heil)

Wallace in view of Henderson discloses the claim 6, but fail to explicitly teach the medical diagnosis apparatus is an obstetrical and gynecological diagnosis apparatus, the first body information of the object is at least one of a gestational age, the number of fetuses, a fetal position, a weight, a height, a body temperature, an examination history, and a medical history.
Heil discloses an electronic fetal monitoring application, method and apparatus in which ultrasound fetal data is obtained from a patient and further body information of the patient is obtained which can be the patients electronic medical record having medical history of the patient (see para. 0035, 0036, 0039)..
It would have been obvious to one skilled in the art before the effective filing data to apply the medical diagnosis apparatus to an obstetrical and gynecological diagnosis apparatus and further obtain the patient history because doing so will allow to determine if a fetus is healthy or if medical intervention such as delivery by surgical operation is necessary (see para. 0001, Heil).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793